69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Cozetta Ann TIDWELL, also known as Cody Tidwell, Appellant,v.CITY of Little Rock, Appellee.
No. 95-2157.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 26, 1995.Filed:  November 1, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Cozetta Tidwell appeals the district court's1 grant of summary judgment for defendant City of Little Rock in her race discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.   Having carefully reviewed the record and the parties' briefs, we reject Tidwell's arguments and conclude that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its order.  See 8th Cir.  R. 47B.


2
Tidwell's motion to supplement the record on appeal is denied.



1
 The Honorable Elsijane Trimble Roy, United States District Court for the Eastern District of Arkansas